J-S23022-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA           :    IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
    MICHAEL R. BRAMOWSKI                   :
                                           :
                    Appellant              :    No. 3469 EDA 2019

    Appeal from the Judgment of Sentence Entered November 21, 2019
In the Court of Common Pleas of Chester County Criminal Division at No(s):
                        CP-15-CR-0002060-2018

BEFORE: NICHOLS, J., McCAFFERY, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY McCAFFERY, J.:                             FILED JULY 24, 2020

       Michael R. Bramowski (Appellant) appeals from his judgment of

sentence for driving under the influence1 (DUI) imposed by the Chester County

Court of Common Pleas. Appellant raises two arguments on appeal: that his

stop was illegal and should have been suppressed, and that the evidence was

insufficient to support his conviction. We affirm.

       On February 19, 2018, at approximately 8:22 p.m., Officer Michael

Cermignano of the Tredyffrin Township Police Department was traveling

southbound on Route 202 in an unmarked patrol vehicle.2 As he exited Route

202 via an off-ramp at Paoli for Route 252 southbound, he saw a silver




1 Appellant was convicted of a violation of 75 Pa.C.S. § 3802(d)(3) as a first
offense.

2 This recitation of the facts is distilled from the findings of fact in the trial
court’s suppression opinion. Tr. Ct. Op., 8/12/19, at 2-6.
J-S23022-20



Chevrolet Tahoe in front of him. He noticed that as the Tahoe slowed, one of

its brake lights was not functioning. He also saw that the Tahoe was traveling

at an unusually slow speed.

      As Officer Cermignano passed the Tahoe, he noticed that other vehicles

were also passing the Tahoe, which was still traveling at a slow pace. Although

the speed limit on Route 252 is 45 miles per hour, it appeared that the Tahoe

was proceeding at approximately 10 to 20 miles per hour. The officer decided

to conduct a traffic stop.

      Officer Cermignano allowed the Tahoe to pass him and activated his

emergency lights and his Mobile Video Recorder (MVR). The MVR recording,

which was admitted in the suppression hearing, shows that the Tahoe’s left

rear brake light was not functioning.

      The Tahoe first signaled right, though there was no right turn available,

and then signaled left and turned onto Maple Avenue, pulling over and

stopping. Appellant was the sole occupant of the Tahoe. He was arrested and

charged based on Officer Cermignano’s observations following the stop.

      Appellant failed to make timely compliance with Pa.R.A.P. 1925(b); the

trial court issued its order thereunder on December 9, 2019, and Appellant

filed his Rule 1925(b) statement on January 3, 2020, while it was due on

December 30th. However, because the trial court issued thorough findings




                                        -2-
J-S23022-20



and conclusions in the form of an opinion after its suppression hearing, we will

not find the issue of suppression waived.3

      Appellant argues that, by not initiating the stop earlier, the officer

effectively abandoned the brake light failure as a reason for a traffic stop, and

that driving slowly is insufficient, on its own, to justify a traffic stop.

Appellant’s Brief at 14-15.   The Commonwealth argues that the trial court

correctly determined that the stop was supported by probable cause.

Commonwealth’s Brief at 9.

      The trial court concluded that the traffic stop was lawful, based on the

arresting officer’s observation of the brake light malfunction and his testimony

that he would have delayed the stop in any event, as he initially noticed the

malfunction while the Tahoe was on an off ramp, a dangerous place to conduct

such a stop. Tr. Ct. Op., 8/12/19, at 13-14.

      This Court reviews suppression motions as follows.

      We begin by noting that where a motion to suppress has been
      filed, the burden is on the Commonwealth to establish by a
      preponderance of the evidence that the challenged evidence is
      admissible. In reviewing the ruling of a suppression court, our task
      is to determine whether the factual findings are supported by the
      record. If so, we are bound by those findings. Where, as here, it
      is the Commonwealth who is appealing the decision of the
      suppression court, we must consider only the evidence of the


3 Appellant’s sufficiency argument depends wholly on the success of the
suppression argument, as Appellant argues only that “if probable cause to
stop [Appellant’s] vehicle was lacking, then under the standard of review, the
stop of his vehicle was illegal and the evidence against him was therefore
lacking in the sufficiency necessary to sustain his conviction.” Appellant’s Brief
at 41.

                                      -3-
J-S23022-20


        defendant's witnesses and so much of the evidence for the
        prosecution as read in the context of the record as a whole
        remains uncontradicted.

        Moreover, if the evidence supports the factual findings of the
        suppression court, this Court will reverse only if there is an error
        in the legal conclusions drawn from those findings.

Commonwealth v. Burgos, 64 A.3d 641, 647 (Pa. Super. 2013) (citation

omitted).

        “With respect to a warrantless search of a vehicle, Pennsylvania's law is

‘coextensive’ with federal law under the Fourth Amendment of the U.S.

Constitution.”    Commonwealth v. Glass, 200 A.3d 477, 488 (Pa. Super.

2018), appeal denied, 216 A.3d 226 (Pa. 2019). An investigatory stop, in

which suspects are stopped and detained for a limited period but not subjected

to the level of coercion or intrusion that an arrest imposes, requires reasonable

suspicion that criminal activity is afoot. Terry v. Ohio, 392 U.S. 1, 21 (1968);

Commonwealth v. Melendez, 676 A.2d 226, 228–30 (Pa. 1996).

        Pennsylvania law requires that motor vehicles have operating taillights.

75 Pa.C.S. § 4303(b) (“[e]very vehicle operated on a highway shall be

equipped with a rear lighting system . . . ). Appellant does not dispute the

“initial minor infraction” which was also captured in the arresting officer’s

video recording.4     Appellant’s theory, rather, is that the arresting officer

somehow abandoned this rationale for the traffic stop, and instead pulled

Appellant over solely because he was driving at such an unusually slow pace




4   See Appellant’s Brief at 14.

                                       -4-
J-S23022-20



that traffic had to divert itself around his vehicle.       This, he argues, is

impermissible.

      Because the arresting officer continued to observe Appellant from when

he initially noticed the broken taillight to the traffic stop, we cannot conclude

that the broken taillight was somehow no longer an adequate reason for the

stop. Further, Appellant can cite no law for his theory that the gap between

when the officer first noticed the taillight and when he initiated the stop,

during which the parties traveled approximately two miles, renders the stop

unconstitutional.

      Observance of a light malfunction supports a constitutional traffic stop.

See, e.g., Commonwealth v. Sebek, 716 A.2d 1266 (Pa. Super. 1998)

(trooper had probable cause for traffic stop of motorcycle, upon observing

non-functional taillight); Commonwealth v. Hynes, 730 A.2d 960 (Pa.

Super. 1999) (traffic stop constitutional where officer saw that vehicle’s

headlights were knocked askew and one lamp lay approximately six inches

higher than the other); see also 75 Pa.C.S. § 6308(b) (“[w]henever a police

officer . . . has reasonable suspicion that a violation of [Title 75] is occurring

or has occurred, he may stop a vehicle, upon request or signal . . .”).5



5 Because we hold that the rear light malfunction was sufficient to support the
stop, we need not examine the Commonwealth’s argument that the stop was
also supported by probable cause that Appellant was violating 75 Pa. C.S. §
3364(a) (“Except when reduced speed is necessary for safe operation or in
compliance with law, no person shall drive a motor vehicle at such a slow
speed as to impede the normal and reasonable movement of traffic.”) and
reasonable suspicion of DUI (Commonwealth’s Brief at 15-17).

                                      -5-
J-S23022-20



      Under Whren v. U.S., 517 U.S. 806, 812-13 (1996), ulterior motive on

the part of a police officer does not render a traffic stop invalid. Thus, even if

we believed that Officer Cermignano was not primarily motivated by the

broken taillight at the time he pulled Appellant over, it would not matter.

      Because the traffic stop was supported by the arresting officer’s

observation of a non-functioning taillight, there is no basis to upset the trial

court’s denial of Appellant’s suppression motion.

      Judgment of sentence affirmed.



Judge Nichols and President Judge Emeritus Ford Elliott both concur in the

result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/24/20




                                      -6-